Name: Commission Regulation (EEC) No 744/90 of 28 March 1990 amending Regulation (EEC) No 183/90 setting for 1990 the quantities of cheese originating in and coming from Switzerland that may be imported into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3 . 90 Official Journal of the European Communities No L 82/21 COMMISSION REGULATION (EEC) No 744/90 of 28 March 1990 amending Regulation (EEC) No 183/90 setting for 1990 the quantities of cheese originating in and coming from Switzerland that may be imported into Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Decision 86/559/EEC of 15 September 1986 on the conclusion of the Agreements in the form of Exchanges of Letters between the European Economic Community and the Swiss Confederation concerning agriculture and fisheries ('), and in particular section (a) in Exchange of Letters No 3, Whereas Commission Regulation (EEC) No 183/90 (2) fixes the quantities of cheese which may be imported into Spain from Switzerland in 1990 ; whereas CN code 0406 90 15 in Article 1 thereof is not indicated in accor ­ dance with the provisions of Commission Regulation (EEC) No 3621 /89 (3) since that Regulation rules out Gruyere cheese alone in respect of that code from the list of products subject to the supplementary trade mecha ­ nism ; whereas that Article should accordingly be amended : Article 1 In Article 1 of Regulation (EEC) No 1 83/90^ 'cheeses of CN codes 0406 90 13 and 0406 90 15' is hereby replaced by 'Emmental cheese falling within CN code 0406 90 13 and Gruyere cheese falling within CN code ex 0406 90 15'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 328, 22. 11 . 1986, p. 98 . 0 OJ No L 21 , 26. 1 . 1990, p. 38 . (3) OJ No L 351 , 2. 12. 1989, p. 22.